Case 5:20-cv-01422-XR Document 4-2 Filed 05/13/21 Page 1 of 2




           EXHIBIT 2
               Case 5:20-cv-01422-XR Document 4-2 Filed 05/13/21 Page 2 of 2


From:                Notifications@fedex.com
To:                  kelly@processserverone.com
Subject:             FedEx® Tracking: Consolidated Proof of Delivery
Date:                Tuesday, March 2, 2021 11:02:28 AM




           The following shipments were delivered within the past 24 hours:

           Ship date:               2/26/2021

               Tracking                   Recipient                                                             Shipper                                                             Number Delivery
               number                     information                                                           information                                                           of    detail
                                                                                                                                                                                    pieces

               773083284 Greek Committee on Private International                                           KELLY BREUER                                                                  1        03/02/2021
                                    Law                                                                     PROCESS SERVER ONE                                                                      10:24 am
                                    c/o Ministry of Foreign Affairs                                         LAKEWOOD, CO, 80214, US
                                    Legal Department                                                        7207990524
                                    100 27 ATHENS
                                    Greece
           Total pieces:    1      Total weight:    1.00 lb. (0.50 kg.)



               Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at approximately 10:02 AM CST on 03/10/2021.

           To track the latest status of your shipment, click on the tracking number above.

           All weights are estimated.

           This tracking update has been sent to you by FedEx on behalf of the Requestor . FedEx does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity
           of the request, the requestor's message, or the accuracy of this tracking update.

           Thank you for your business.

           © 2021 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and international law. You can access our privacy policy by searching the
           term on fedex.com. All rights reserved.
